In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 19-1648V
                                          UNPUBLISHED


    JESSICA SANDNER,                                            Chief Special Master Corcoran

                         Petitioner,                            Filed: May 27, 2022
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision Based on Proffer;
    HUMAN SERVICES,                                             Influenza (Flu) Vaccine; Shoulder
                                                                Injury Related to Vaccine
                         Respondent.                            Administration (SIRVA)


Richard Gage, Richard Gage, P.C. (WY), Cheyenne, WY, for Petitioner.

Kyle Edward Pozza, U.S. Department of Justice, Washington, DC, for Respondent.


                                 DECISION AWARDING DAMAGES 1

        On October 23, 2019, Jessica Sandner (“Petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq. 2 (the “Vaccine Act”). Petitioner alleges that she suffered a shoulder
injury related to vaccine administration (“SIRVA”) as a result of an influenza (“flu”) vaccine
administered on October 6, 2018. Petition at 1. The case was assigned to the Special
Processing Unit of the Office of Special Masters.

       On May 4, 2021, a ruling on entitlement was issued, finding Petitioner entitled to
compensation for a SIRVA. On May 24, 2022, Respondent filed a proffer on award of
compensation (“Proffer”) indicating Petitioner should be awarded $70,000.00 for pain and
suffering. Proffer at 1. In the Proffer, Respondent represented that Petitioner agrees with


1
   Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
the proffered award. Id. Based on the record as a whole, I find that Petitioner is entitled
to an award as stated in the Proffer.

      Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $70,000.00 in the form of a check payable to Petitioner. This amount
represents compensation for all damages that would be available under Section 15(a).

       The Clerk of Court is directed to enter judgment in accordance with this decision. 3

       IT IS SO ORDERED.

                                                                 s/Brian H. Corcoran
                                                                 Brian H. Corcoran
                                                                 Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    2
          IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                    OFFICE OF SPECIAL MASTERS
____________________________________
                                    )
JESSICA SANDNER,                    )
                                    )
            Petitioner,             )
                                    )               No. 19-1648V
      v.                            )               Chief Special Master Brian H. Corcoran
                                    )               ECF
SECRETARY OF HEALTH AND             )
HUMAN SERVICES,                     )
                                    )
            Respondent.             )
                                    )

            RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

      On May 3, 2021, respondent filed a Vaccine Rule 4(c) report conceding that entitlement to

compensation was appropriate under the terms of the Vaccine Act. ECF No. 36. On May 4,

2021, Chief Special Master Corcoran issued a Ruling on Entitlement, finding that petitioner

received an influenza (“flu”) vaccination on October 6, 2018, and was entitled to vaccine

compensation for petitioner’s Shoulder Injury Related to Vaccine Administration (“SIRVA”), as

defined in the Vaccine Injury Table, and related sequela. ECF No. 37.

I.    Amount of Compensation

       Respondent now proffers that, based on the Chief Special Master’s entitlement ruling and

the evidence of record, petitioner should be awarded a lump sum of $70,000.00 for actual pain

and suffering. This amount represents all elements of compensation to which petitioner would

be entitled under 42 U.S.C. § 300aa-15(a). Petitioner agrees.
II.     Form of the Award

      The parties recommend that the compensation provided to petitioner should be made as

described below, and request that the Chief Special Master’s damages decision and the Court’s

judgment award the following:    1


      A. Petitioner’s Damages

         Respondent recommends that the compensation provided to petitioner should be made

through a lump sum payment of $70,000.00, in the form of a check payable to petitioner.

Petitioner agrees.

      B. Guardianship
         Petitioner is a competent adult. Evidence of guardianship is not required in this case.

                                                      Respectfully submitted,

                                                      BRIAN M. BOYNTON
                                                      Principal Deputy Assistant Attorney General

                                                      C. SALVATORE D’ALESSIO
                                                      Acting Director
                                                      Torts Branch, Civil Division

                                                      HEATHER L. PEARLMAN
                                                      Deputy Director
                                                      Torts Branch, Civil Division

                                                      LARA A. ENGLUND
                                                      Assistant Director
                                                      Torts Branch, Civil Division




1 Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future medical
expenses, future pain and suffering, and future lost wages.


                                                  2
                         /s/ Kyle E. Pozza_______________
                         KYLE E. POZZA
                         Trial Attorney
                         Torts Branch, Civil Division
                         U.S. Department of Justice
                         P.O. Box 146
                         Benjamin Franklin Station
                         Washington, D.C. 20044-0146
                         Phone: (202) 616-3661
                         Kyle.Pozza@usdoj.gov

Date: May 24, 2022




                     3